DETAILED ACTION
Election/Restrictions
	The restriction filed on 10/6/2022 has been withdrawn.  All claims are now pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-24, 26-29, 32, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooher (US 20100129691 A1) in view of Ringheim (US 20110243802 A1).
Regarding claim 21, Dooher discloses (Fig. 1) a solid waste treatment system, comprising: 
a plurality of containers (110, 120); 
wherein the plurality of containers includes: 
a first container (110) comprising a primary combustion chamber and an outlet aperture (114), wherein the primary combustion chamber is configured for performing a gasification of the solid waste, and the outlet aperture is configured for output gasification products from the first container; and 
a second container (120) comprising a secondary combustion chamber and an inlet aperture (122), wherein the inlet aperture is configured to receive the gasification products into the secondary combustion chamber for an oxidation process. 

Dooher fails to disclose:
wherein the containers are transportable ISO containers configured to be releasably assembled together to define an ISO container assembly; and
wherein the plurality of ISO containers, including the first and second ISO containers, include mechanical connectors for releasably securing the ISO containers to each other; and wherein each of the plurality of ISO containers individually, and the ISO container assembly, meet ISO container specifications defined by the International Organization for Standardization (ISO).

Ringheim teaches a transportable apparatus including a plurality of ISO containers configured to be releasably assembled together to define an ISO container assembly (para. 16); and
wherein the plurality of ISO containers, including the first and second ISO containers, include mechanical connectors for releasably securing the ISO containers to each other (para. 16); and wherein each of the plurality of ISO containers individually, and the ISO container assembly, meet ISO container specifications defined by the International Organization for Standardization (ISO) (para. 16).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Dooher wherein the containers are transportable ISO containers configured to be releasably assembled together to define an ISO container assembly; and
wherein the plurality of ISO containers, including the first and second ISO containers, include mechanical connectors for releasably securing the ISO containers to each other; and wherein each of the plurality of ISO containers individually, and the ISO container assembly, meet ISO container specifications defined by the International Organization for Standardization (ISO).  The motivation to combine is so that the solid waste treatment system can be easily transportable, and so that portions of the waste treatment system can be easily replaced and/or redesigned.

Regarding 22, modified Dooher discloses wherein the first ISO container has at least one first container wall that both (a) defines a wall of the primary combustion chamber for containing the gasification of the solid waste and (b) provides structural support for lifting the first ISO container (see Fig. 2 of Ringheim showing the container walls).
Regarding 23, modified Dooher discloses wherein the second ISO container has at least one second container wall that both (a) defines a wall of the secondary combustion chamber for containing the oxidation process and (b) provides structural support for lifting the second ISO container (see Fig. 2 of Ringheim showing the container walls).
Regarding 24, modified Dooher discloses wherein: each first container wall of the first ISO container is an exterior wall of the first ISO container; and each second container wall of the second ISO container is an exterior wall of the second ISO container.
Regarding 26, modified Dooher discloses wherein each of the plurality of ISO containers has a rectangular prism shape.
Regarding 27, modified Dooher discloses wherein each of the plurality of ISO containers has the same height, width, and length dimensions (each container in the modification would be the same standard size; see also Fig. 2 of Ringheim showing the same size containers).
Regarding 28, modified Dooher fails to explicitly state wherein each of the plurality of ISO containers has a weight in the range of 7,500 to 10,000 lbs.  However, Ringheim teaches the use of standard ISO containers for its system, and standard ISO containers have a weight in the claimed range (Official Notice).
Regarding 29, modified Dooher fails to disclose wherein the plurality of ISO containers further includes a third ISO container configured to be releasably assembled between the first and second ISO containers; wherein the third ISO container includes a gas flow duct extending across the third ISO container and configured to convey a gas flow, including the gasification products output from the primary combustion chamber, to the secondary combustion chamber via the inlet aperture of the second ISO container.
However, Ringheim teaches a third ISO container (a gas cleaning module 12) configured to be releasably assembled (para. 16) between first (11) and second (14) ISO containers; wherein the third ISO container includes a gas flow duct (13a-d) extending across the third ISO container and configured to convey a gas flow, including the gaseous products output from the first container, to the secondary container via the inlet aperture of the second ISO container.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Dooher wherein the plurality of ISO containers further includes a third ISO container configured to be releasably assembled between the first and second ISO containers; wherein the third ISO container includes a gas flow duct (having filters) extending across the third ISO container and configured to convey a gas flow, including the gasification products output from the primary combustion chamber, to the secondary combustion chamber via the inlet aperture of the second ISO container. The motivation to combine is so that any undesirable particulates from the gasification products can be removed before the gasification products are delivered to the secondary combustion chamber.  The advantage is reduced fouling of the secondary combustion chamber.   
Regarding 32, modified Dooher discloses wherein the primary and secondary combustion chambers are in fluid communication with an exhaust vent (Dooher, 124) to provide gasification and oxidization of the solid waste.
Regarding claim 39, modified Dooher discloses (see rejection of claim 21 for citations unless otherwise noted) a method of using a mobile solid waste treatment system, the method comprising: releasably connecting a plurality of ISO containers together to define an ISO container assembly; wherein each of the plurality of ISO containers individually, and the ISO container assembly, meet ISO container specifications defined by the International Organization for Standardization (ISO); wherein the ISO container assembly includes: a first ISO container comprising a primary combustion chamber and an outlet; a second ISO container comprising a secondary combustion chamber and an inlet; a third ISO container (see rejection of claim 29 regarding the third container) assembled between the first and second ISO containers, the third ISO container includes a gas flow duct extending from a first end aligned with the outlet of the first ISO container to a second end aligned with the inlet of the second ISO container; combusting a solid waste in the primary combustion chamber, which generates flue gasses that are conveyed from the primary combustion chamber to the secondary combustion chamber via the gas flow duct; and combusting the flue gasses received in the secondary combustion chamber via the gas flow duct.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooher (US 20100129691 A1) in view of Ringheim (US 20110243802 A1), as applied to claim 21, and further in view of Zupancich (US 20090126600 A1).
Regarding claim 25, Dooher fails to disclose wherein: each first container wall includes refractory lining on an interior surface of the first container wall; and each second container wall includes refractory lining on an interior surface of the second container wall.  
However, Zupancich teaches a transportable container, wherein the interior surface of the container wall is lined with a refractory lining (abstract and para. 59).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Dooher wherein: each first container wall includes refractory lining on an interior surface of the first container wall; and each second container wall includes refractory lining on an interior surface of the second container wall.  The motivation to combine is to retain the heat within the container for improved heating efficiency.  
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooher (US 20100129691 A1) in view of Ringheim (US 20110243802 A1), as applied to claim 21, and further in view of Wiker (US 20110048244 A1).
Regarding claim 30, Dooher fails to disclose comprising control electronics housed in a control chamber of the third ISO container, wherein the control electronics are configured to: store at least one pre-programmed set point temperature; and control at least one burner to control a temperature in at least one of the primary combustion chamber or the secondary combustion chamber based on the at least one pre-programmed set point temperature.
However, Wiker teaches the technique of using control electronics configured to store at least one pre-programmed set point temperature, wherein the control electronics control at least one burner to control a temperature inside a heating chamber (paras. 23, 25).  Although Wiker does not disclose wherein the control electronics are housed in a third ISO container, it is a matter of design choice to place the electronics in the third container, especially if there is insufficient space in the first and second containers.  Moreover, the specific placement of the control electronics is not critical.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Dooher to further comprise control electronics housed in a control chamber of the third ISO container, wherein the control electronics are configured to: store at least one pre-programmed set point temperature; and control at least one burner to control a temperature in at least one of the primary combustion chamber or the secondary combustion chamber based on the at least one pre-programmed set point temperature.  The motivation to combine is so that the primary combustion chamber and/or secondary combustion chamber are kept at optimal temperatures for gasification and/or combustion.  For example, regulating the combustion temperature is important for reducing NOx emissions.
Claim(s) 31, 33, 34, 36, 37, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooher (US 20100129691 A1) in view of Ringheim (US 20110243802 A1), as applied to claim 21, and further in view of Hue (US 20140065028 A1).
Regarding claim 31, Dooher fails to disclose a blower associated with the gas flow duct and configured to create a turbulence in the gas flow conveyed to the secondary combustion chamber.
However, Hue teaches a combined gasification and combustion system, comprising: a blower (21) associated with the gas flow duct and configured to increase the gas flow conveyed from the primary combustion chamber (gasifier 3) to the secondary combustion chamber (15) (para. 104).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Dooher to include a blower associated with the gas flow duct and configured to increase the gas flow conveyed to the secondary combustion chamber.  The motivation to combine is so that the gas flow from the primary combustion chamber to the secondary combustion chamber can be regulated and maintained.  The result is consistent gasification and combustion of the waste. 
Dooher in view of Hue fails to explicitly state wherein the blower associated with the gas flow duct is configured to create turbulence in the gas flow conveyed to the secondary combustion chamber.  However, this limitation is a matter of optimization. MPEP 2144.05.  Increasing the blower speed increases the turbulence.  Increasing the turbulence promotes more mixing of the gas, particulates in the gas, and air, thereby promoting more uniform and complete combustion in the secondary combustion chamber.  
Regarding 33, modified Dooher discloses (see rejection of claim 21 for citations unless otherwise noted) solid waste treatment system, comprising: a transportable apparatus including a plurality of containers configured to be releasably assembled together to define a container assembly; wherein the plurality of containers includes: a first container comprising a primary combustion chamber and an outlet aperture, wherein the primary combustion chamber is configured for performing a gasification of the solid waste, and the outlet aperture is configured for output of gasification products from the first container; a second container comprising a secondary combustion chamber and an inlet aperture, wherein the inlet aperture is configured to receive the gasification products into the secondary combustion chamber for an oxidation process; and a third container (see rejection of claim 29 regarding the third container) configured to be releasably assembled between the first and second containers; wherein the third container includes: a gas flow duct extending across the third container and configured to convey a gas flow including the gasification products output from the primary combustion chamber, to the secondary combustion chamber via the inlet aperture of the second container; and wherein the plurality of containers include mechanical connectors for releasably securing the containers to each other EXCEPT a blower associated with the gas flow duct and configured to increase the gas flow conveyed to the secondary combustion chamber.
However, Hue teaches a combined gasification and combustion system, comprising: a blower (21) associated with the gas flow duct and configured to increase the gas flow conveyed from the primary combustion chamber (gasifier 3) to the secondary combustion chamber (15) (para. 104).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Dooher to include a blower associated with the gas flow duct and configured to increase the gas flow conveyed to the secondary combustion chamber.  The motivation to combine is so that the gas flow from the primary combustion chamber to the secondary combustion chamber can be regulated and maintained.  The result is consistent gasification and combustion of the waste. 
Regarding claim 34, modified Dooher fails to disclose wherein the blower associated with the gas flow duct is configured to create turbulence in the gas flow conveyed to the secondary combustion chamber.  However, this limitation is a matter of optimization. MPEP 2144.05.  Increasing the blower speed increases the turbulence.  Increasing the turbulence promotes more mixing of the gas, particulates in the gas, and air, thereby promoting more uniform and complete combustion in the secondary combustion chamber.  
Regarding claim 36, modified Dooher discloses wherein: the first container has at least one first container wall that both (a) defines a wall of the primary combustion chamber for containing the gasification of the solid waste and (b) provides structural support for lifting the first container; and the second container has at least one second container wall that both (a) defines a wall of the secondary combustion chamber for containing the oxidation process and (b) provides structural support for lifting the second container (see Fig. 2 of Ringheim showing the walls).
Regarding claim 37, modified Dooher fails to disclose additional blower provided in the third container and configured for communication with the primary combustion chamber via an aperture in a wall of the first container.  
However, Hue teaches a blower (21) and an additional blower (22) configured for communication with the primary combustion chamber (3).  Moreover, it is design choice to place one or both blowers in the third container if there is insufficient space for the blowers in the first and second containers.  Moreover, the specific placement of blowers is not critical.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Dooher to include an additional blower provided in the third container and configured for communication with the primary combustion chamber via an aperture in a wall of the first container.  The motivation to combine is so that there is enough vacuum pressure to convey the gas from the first container to the second container.  The result is a consistent and reliable gasification and combustion process.  
Regarding claim 40, modified Dooher fails to disclose the step of controlling a blower associated with the gas flow duct to create turbulence in the flue gasses flow conveyed to the secondary combustion chamber via the gas flow duct.  However, see the modification made in the rejection of claim 33 and the discussion about the turbulence in the rejection of claim 34.

Allowable Subject Matter
Claims 35, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762